Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Harold Saunders, Jr. appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Saunders v. Lay, No. 5:11-cv-00566-BO (E.D.N.C. Apr. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.